SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. ) Filed by the Registrant / X / Filed by a party other than the Registrant / / Check the appropriate box: / / Preliminary Proxy Statement / / Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) / x / Definitive Proxy Statement / / Definitive Additional Materials / / Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 PUTNAM INVESTMENT FUNDS (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) MEMORANDUM cont. Payment of Filing Fee (Check the appropriate box): / X / No fee required // Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: // Fee paid previously with preliminary materials. // Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The proxy statement Putnam Research Fund This proxy statement can help you decide how you want to vote on important issues relating to your Putnam fund. When you complete and sign your proxy ballot, the Trustees of the fund will vote on your behalf exactly as you have indicated. If you simply sign the proxy ballot, it will be voted in accordance with the Trustees recommendation on page 4 of the proxy statement. Please take a few moments and decide how you want to vote. When shareholders dont return their proxies in sufficient numbers, follow-up solicitations are required, which cost your fund money. You can vote by returning your proxy ballots in the envelope provided. Or you can call our toll-free number, or go to the Internet. See your proxy ballot for the phone number and Internet address. If you have proxy related questions, please call 1-800-301-3998 or contact your financial advisor. Table of contents A Message from the Chairman 1 Notice of Shareholder Meeting 3 Trustees Recommendations. 4 Proposal 1 5 Further Information About Voting and the Meeting 13 Fund Information 17 Appendix A. 24 Appendix B. 37 PROXY CARD ENCLOSED If you have any questions, please contact us at (1-800-301-3998) or call your financial advisor. A Message from the Chairman Dear Fellow Shareholder: I am writing to ask for your vote on an important matter affecting your investment in the Putnam funds. While you are, of course, welcome to join us at your funds meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card(s) by calling or by voting via the Internet. We are asking for your vote on the following matter: * Amending your funds management contract to eliminate the incentive fee component of the funds management fee Your funds Trustees recommend that you vote in favor of an amended management contract between your fund and Putnam Investment Management, LLC under which the fund would pay a management fee to Putnam solely on the basis of the average assets of the fund. Currently, the funds management fee structure includes both a base fee (based on the funds average assets) and an incentive, or fulcrum, fee that adjusts the base fee upward or downward when the fund outperforms or underperforms, respectively, the benchmark S&P 500 Index over a defined 36-month period. As described in the Proxy Statement, the base fee payable under the proposed amended management contract would be the same as that under the current management contract, but would not be subject to upward or downward adjustments based on the funds relative performance. The amended contract also provides for an 18-month transition period, during which the funds fee will be the lesser of this base fee and the performance-adjusted fee that would have been calculated under the current contract. This transition period is intended to ensure that the funds management fees do not immediately rise following the adoption of the amended contract. While the Trustees believe that the funds fulcrum fee provides additional incentives to Putnam Management to manage the fund so as to provide superior returns over time, the Trustees also believe that a simple assets-based fee structure is a more equitable fee to all shareholders regardless of when they purchased their shares. For example, since the incentive fee is calculated based on historical performance, there may be occasions 1 when the fund is paying a higher management fee even when the fund has recently underperformed its benchmark. Similarly, investors may be attracted to the fund in periods of outperformance, but if the fund thereafter performs poorly the funds management fee may remain higher for a lengthy period. In addition, your funds incentive fee is unique among the fee structure for the Putnam Funds and is relatively uncommon among other broker-sold mutual funds. Your funds Trustees believe that incentive fees like the funds are more difficult to administer and explain to financial advisors and shareholders. For this and other reasons described above and elsewhere in the Proxy Statement, the Trustees recommend that shareholders vote to approve the proposed amended management contract. Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not vote their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give these important matters. If you have questions about this proposal, please call a Putnam customer services representative at 1-800-301-3998 or contact your financial advisor. John A. Hill, Chairman 2 PUTNAM RESEARCH FUND Notice of a Meeting of Shareholders * This is the formal agenda for your funds shareholder meeting. It tells you what proposals will be voted on and the time and place of the meeting, in the event you attend in person. To the Shareholders of Putnam Research Fund: A Meeting of Shareholders of your fund will be held on December 14, 2006 at 11:00 a.m., Boston time, at the principal offices of the fund on the 12th floor of One Post Office Square, Boston, Massachusetts 02109, to consider the following: 1. Proposal to amend the funds management contract to eliminate the incentive fee component of the management fee payable to Putnam Investment Management, LLC By Judith Cohen, Clerk, on behalf of the Trustees of Putnam Investment Funds: John A. Hill, Chairman Jameson A. Baxter, Vice Chairman George Putnam, III, President Charles B. Curtis Myra R. Drucker Charles E. Haldeman, Jr. Paul L. Joskow Elizabeth T. Kennan Kenneth R. Leibler Robert E. Patterson W. Thomas Stephens Richard B. Worley We urge you to mark, sign, date, and mail the enclosed proxy in the postage-paid envelope provided or record your voting instructions by telephone or via the Internet so that you will be represented at the meeting. November 6, 2006 3 Proxy Statement This document will give you the information you need to vote on the proposal. Much of the information is required under rules of the Securities and Exchange Commission (SEC); some of it is technical. If there is anything you dont understand, please contact us at our toll-free number, 1-800-301-3998, or call your financial advisor. * Who is asking for your vote? The enclosed proxy is solicited by the Trustees of Putnam Investment Funds for use at the Meeting of Shareholders of Putnam Research Fund to be held on December 14, 2006, and, if your funds meeting is adjourned, at any later meetings, for the purposes stated in the Notice of Meeting (see page 3). The Notice of Meeting, the proxy and the Proxy Statement are being mailed on or about November 6, 2006. * How do your funds Trustees recommend that shareholders vote on this proposal? The Trustees recommend that you vote 1. FOR the proposal to amend the funds management contract to eliminate the incentive fee component of the funds management fee payable to Putnam Investment Management, LLC * Who is eligible to vote? Shareholders of record at the close of business on October 16, 2006 are entitled to be present and to vote at the meeting or any adjourned meeting. Each share is entitled to one vote. Shares represented by your duly executed proxy will be voted in accordance with your instructions. If you sign the proxy card, but dont fill in a vote, your shares will be voted in accordance with the Trustees recommendations. If any other business is brought before your funds meeting, your shares will be voted at the discretion of the persons designated on the proxy card. 4 The Proposal 1. A PROPOSAL TO AMEND THE FUNDS MANAGEMENT CONTRACT TO ELIMINATE INCENTIVE FEES * What is this proposal? The Trustees recommend that shareholders approve an amendment to your funds management contract with Putnam Investment Management, LLC (Putnam Management) to remove the current incentive fee component from the management fee payable to Putnam Management. If the proposed management contract is approved, the fund, following a transition period described below, would pay Putnam Management a management fee based solely on the funds assets, without upward or downward adjustments based on the funds performance. The fund would pay management fees solely on the basis of the funds assets according to the same fee schedule as applies under the current management contract. * How are management fees currently calculated? Current Management Contract. Under the funds current management contract, the fund is required to pay Putnam Management a quarterly fee (following the end of each fiscal quarter) that consists of an assets-based component and an incentive component. The base fee is calculated as follows: 0.65% of the first $500 million of the funds average net asset value; 0.55% of the next $500 million of such average net asset value; 0.50% of the next $500 million of such average net asset value; and 0.45% of the next $5 billion of such average net asset value; with additional breakpoints at higher asset levels. (For the complete fee schedule, refer to Appendix A.) The current contract includes an incentive fee component under which the quarterly base fee will be increased or decreased by 0.01% of the funds average net asset value (measured over the applicable fiscal quarter) for each full 1% increment in excess of 3% by which the fund outperforms or underperforms the S&P 500 Index over the 36-month period ending at the end of the previous calendar quarter. In other words, if the funds returns are within 3% of the index returns, no adjustment is 5 made. The maximum upward or downward adjustment to the base fee is 0.07% of average net assets. For example, if the funds effective base fee rate was 0.65% of average net asset value, and if the fund outperformed the S&P 500 Index by 10% over the measurement period, the total fee for the applicable quarter would be 0.72% of average net asset value (representing the maximum 0.07% upward adjustment to the 0.65% base fee). Fees are paid following the end of each fiscal quarter (i.e., October 31, January 31, April 30 and July 31). This arrangement is referred to below as the Contractual Fee. Interim Adjusted Calculation Method. On September 7, 2006, the Securities and Exchange Commission issued an order pursuant to an agreement with Putnam Management settling charges that the structure of the funds management fee, in particular the incentive fee component, did not fully comply with applicable SEC regulations concerning performance fees. Since September 2004, when the SEC Staff contacted Putnam Management to express its view that the incentive fee component of the funds management fee did not fully comply with the SECs rules, the fund has been accruing the management fee under an adjusted structure. The adjusted structure that the fund has been using since 2004 recognizes that the SEC staffs views on calculating incentive fees differ from the Contractual Fee both (i) as to the assets used to calculate a base fee and (ii) as to the period used to determine the amount of any performance adjustment. In effect, the funds adjusted structure selects the calculation methodology for each of these components that results in the lowest fee payable to Putnam Management. To describe in detail, this adjusted structure (which reflects modifications implemented in October 2006), the base fee for a given period will equal the lesser of the following amounts:  The applicable percentage (using the fee schedule described above) of the funds average net assets as of the end of the most recent fiscal quarter; and  The applicable percentage (using the fee schedule described above) of the average net assets over the most recently completed calendar quarter. Under the adjusted structure, the incentive fee adjustment equals the amount that results in the greatest negative adjustment to the base fee, as described below: 6  The amount calculated as part of the Contractual Fee; or  The amount obtained by applying the upward or downward rate adjustment to the funds average net assets over the 36-month measurement period ending with the end of the previous calendar quarter. This arrangement is referred to below as the Adjusted Fee. In connection with the SECs inquiry, Putnam Management reimbursed the fund $1,650,602 as a fee adjustment (including interest) retroactive to April 1, 1997, the date the Contractual Fee was put into effect. Additional terms of your funds current management contract and the sub-management contract with Putnam Managements affiliate, Putnam Investments Limited, with respect to your fund are summarized in Appendix A below. These additional terms, including the complete breakpoint schedule, which are unrelated to the proposed amendment, will remain unchanged. * How would the proposal change the calculation of management fees? General. If the proposed management contract is approved, the fund will pay Putnam Management a quarterly fee consisting solely of the base fee included in the current management contract, with the fee rate declining at the breakpoints indicated in the schedule above. This fee is referred to below as the Proposed Fee. (For the complete breakpoint schedule, see Appendix A.) Transition calculation. In accordance with applicable SEC guidance, the proposed management contract provides that, for the first 18 months after its effective date, the funds management fee will be the lesser of (i) the Proposed Fee and (ii) the fee that the fund would have paid under the current management contract (including the present interim adjusted fee arrangement described above). During the transition period, the funds management fee may be adjusted downward in respect of underperform-ance, but will not be adjusted upward in respect of outperformance. This transition period is intended to prevent the fund from being charged higher management fees immediately following the adoption of the proposed amended contract. This arrangement is referred to below as the Transition Fee. Following this 18-month transition period, the Proposed Fee will apply without adjustment. 7 * What are the potential costs and risks of the proposed management fee? Although your funds Trustees believe that amending the funds management fee to remove the incentive fee component is in the best interest of the funds shareholders (as discussed below), you should be aware of the effects the proposed change may have on the funds management fees. The tables below help to illustrate the implications. The table below sets out the aggregate amount of Putnam Managements fees for the funds last completed fiscal year (i.e., the Adjusted Fee), the amount the fees would have been over the same period had the Proposed Fee (excluding the Transition Fee) been in place during that year, and the difference between the two (expressed as a percentage of the actual fees paid for the period): Fiscal year ended July 31, 2006 Actual fees (the Adjusted Fee)* $5,279,343 Pro forma Proposed Fee payable $5,932,469 Difference 12.37% * Reflects incentive fee adjustments based on actual returns relative to the S&P 500 Index. Does not reflect adjustments to accrued fees made after fiscal year-end with respect to the calendar quarter ended September 30, 2006. Had the maximum upward adjustment or the maximum downward adjustment been applied, the Adjusted Fee would have been $6,604,008 and $4,944,331, respectively. Amount shown for the Adjusted Fee excludes the amount of reimbursements made to the fund by Putnam Management representing a retroactive adjustment to the management fee. Had the Contractual Fee, rather than the Adjusted Fee, been in effect during the funds last fiscal year, the funds management fees for that period would have amounted to $5,604,649. As the table above indicates, because the incentive fee components of the Contractual Fee and the Adjusted Fee reduce the funds management fee in periods when the funds returns lag those of its benchmark, as they did in the most recent fiscal year, the removal of the incentive fee could mean that if your funds returns lag in future periods, the Proposed Fee would be greater than the Adjusted Fee would have been. The worse the funds relative returns, the greater the potential increase in the disparity between these fees could be. Of course, if in future periods the fund outperforms its benchmark the management fee payable by the fund would be less than the Contractual Fee and the Adjusted Fee. While no increase in management fees can occur during the 18-month transition period following the adoption of the amended contract, it is not possible to predict whether, over longer periods of time, the funds management fees will be higher or lower than under the current arrangement. 8 Putnam Management has assured your funds Trustees that the removal of the incentive fee would have no practical impact on Putnam Managements management of the portfolio. However, the removal of the incentive fee could have the effect of reducing incentives for Putnam Management to manage your funds portfolio so as to maximize the funds performance relative to its benchmark index. Under the Contractual Fee and the Adjusted Fee, Putnam Management is penalized for underperformance and rewarded for outperformance. The following tables set out the expenses of each class of the funds shares expressed as a percentage of average annual assets: (a) based on actual expenses incurred during the funds last completed fiscal year, including the Adjusted Fee; and (b) on a pro-forma basis as though the Proposed Fee had been in place during that year. Actual Annual Fund Operating Expenses* Actual Total Management Distribution Annual Fund Fees (12b-1) Other Operating (Adjusted Fee)** Fees Expenses*** Expenses*** Class A 0.53% 0.25% 0.39% 1.17% Class B 0.53% 1.00% 0.39% 1.92% Class C 0.53% 1.00% 0.39% 1.92% Class M 0.53% 0.75% 0.39% 1.67% Class R 0.53% 0.50% 0.39% 1.42% Class Y 0.53% N/A 0.39% 0.92% Pro Forma Annual Fund Operating Expenses* Pro Forma Total Management Distribution Annual Fund Fees (12b-1) Other Operating (Proposed Fee)** Fees Expenses*** Expenses*** Class A 0.60% 0.25% 0.39% 1.24% Class B 0.60% 1.00% 0.39% 1.99% Class C 0.60% 1.00% 0.39% 1.99% Class M 0.60% 0.75% 0.39% 1.74% Class R 0.60% 0.50% 0.39% 1.49% Class Y 0.60% N/A 0.39% 0.99% 9 * Excludes applicable sales charges and redemption fees. ** Excludes amount of reimbursements made to the fund by Putnam Management representing retroactive adjustments to the management fee. *** Actual other expenses and total annual fund operating expenses were lower due to a one-time expense reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services. Example The following table shows the expenses a shareholder would pay on an investment of $10,000, assuming a 5% annual return, on an actual basis and on a pro forma basis as if the proposed amendment had been in effect during the funds last completed fiscal year (but not reflecting the Transition Fee). The example assumes that annual expenses remain the same and that all dividends and distributions are reinvested at net asset value. For class B shares and class C shares, both sets of expenses are shown twice, in the first case assuming redemption of the full $10,000 investment at the end of each period (to reflect the impact of contingent deferred sales charges) and in the second case assuming no redemptions. This example should not be considered a representation of future expenses, and actual expenses may be greater or less than shown. 1 year 3 years 5 years 10 years Class A Actual (Adjusted Fee) $638 $877 $1,135 $1,871 Pro Forma (Proposed Fee) $645 $898 $1,170 $1,946 Class B Actual (Adjusted Fee) $695 $903 $1,237 $2,048* Pro Forma (Proposed Fee) $702 $924 $1,273 $2,123* Class B (no redemption) Actual (Adjusted Fee) $195 $603 $1,037 $2,048* Pro Forma (Proposed Fee) $202 $624 $1,073 $2,123* Class C Actual (Adjusted Fee) $295 $603 $1,037 $2,243 Pro Forma (Proposed Fee) $302 $624 $1,073 $2,317 Class C (no redemption) Actual (Adjusted Fee) $195 $603 $1,037 $2,243 Pro Forma (Proposed Fee) $202 $624 $1,073 $2,317 Class M Actual (Adjusted Fee) $489 $834 $1,203 $2,237 Pro Forma (Proposed Fee) $496 $855 $1,238 $2,310 10 1 year 3 years 5 years 10 years Class R Actual (Adjusted Fee) $145 $449 $ 776 $1,702 Pro Forma (Proposed Fee) $152 $471 $ 813 $1,779 Class Y Actual (Adjusted Fee) $ 94 $293 $ 509 $1,131 Pro Forma (Proposed Fee) $101 $315 $ 547 $1,213 * Reflects conversion of class B shares to class A shares, which pay lower 12b-1 fees. Conversion occurs eight years after purchase. * What did the Trustees consider in evaluating the proposal? The Trustees, including the Trustees who are not interested persons of your fund or Putnam Management (the Independent Trustees), have concluded that it would be in the best interest of your fund and its shareholders to pay management fees to Putnam Management based on the funds asset size, unadjusted for incentive fees. The Trustees noted that the proposed amendment would bring your funds management fee structure in line with that of all other Putnam open-end funds, none of which pays an incentive fee. Putnam Management advised the Trustees that a fee structure that does not include an incentive fee component is easier to present and explain to shareholders and financial advisors. The Trustees also considered competitor information provided by Putnam Management indicating that very few large-cap core equity funds, such as your fund, pay incentive fees, and that only a fraction of those funds are sold, like your fund, primarily by third-party broker-dealers. Putnam Management also advised the Trustees that the complexities involved in an incentive fee for an open-end fund under the rules adopted by the SEC under the Investment Advisers Act of 1940 create unpredictable distinctions between shareholders who purchase or redeem fund shares in periods when the funds relative performance is positive and those who purchase or redeem in periods when the fund underperforms the benchmark. Since the measurement period for the incentive fee is a rolling 36-month period, if part or most of that period witnessed significant outperformance, a shareholder purchasing shares today might bear a higher management fee rate even if more recent fund performance has been worse. In addition, Putnam Management advised the Trustees that many investors tend to purchase shares of strong-performing funds and asset classes, and that, as a result, shareholders may be more likely to invest in your fund at times when the funds management fees have been 11 adjusted upward, even if the funds investment strategies fall out of favor or the funds relative performance worsens soon afterward. Accordingly, Putnam Management advised the Trustees that a simple assets-based fee structure could, over the long term, be a more equitable fee to all shareholders regardless of when they purchased their shares. The Trustees also reviewed information provided by Putnam Management about your funds historical management fees and pro-forma information, including the information provided above, about the potential impact of the proposed amended contract on the fees paid by the fund, including the risk that in some periods following the 18-month transition period the effective rate or the funds management fee might be higher as a result of the elimination of the incentive fee structure. In considering the proposed elimination of your funds incentive fee, the Trustees also considered Putnam Managements recent settlement with the SEC of charges that the Contractual Fee did not fully comply with the rules adopted under the Investment Advisers Act of 1940. In considering the changes to your funds management contract described in this Proposal and recommending that shareholders vote in favor, the Trustees referred in part to the factors that they had considered in June 2006 as part of their annual process to determine whether to approve the continuance of your funds management contract with Putnam Management. In this regard, the Trustees noted both the status of Putnam Managements settlement discussions with the SEC regarding the funds management fee structure and the methodology used in calculating the Adjusted Fee. The Trustees approved the proposed changes to your funds management contract at a meeting held on October 13, 2006. On September 15, 2006, the Trustees also approved the sub-management contract between Putnam Management and its affiliate, Putnam Investments Limited, with respect to your fund. As described in Appendix A, the sub-management contract provides for Putnam Management to pay Putnam Investments Limited a sub-management fee based on the net assets of your fund that are managed by Putnam Investments Limited, without incentive fee adjustments. This fee is paid by Putnam Management and not by your fund. Please see the discussion under the heading The Funds Sub-Management Contract in Appendix A below for additional information about your funds sub-management arrangements. 12 * What are the Trustees recommending? The Trustees unanimously recommend that shareholders approve an amendment to your funds management contract to remove the incentive fee component of the management fee structure. * What is the voting requirement for approving the proposal? Approval of the proposed amendment to your funds management contract requires the affirmative vote of the lesser of (a) more than 50% of the outstanding shares of the fund, or (b) 67% or more of the shares of the fund present (in person or by proxy) at the meeting if more than 50% of the outstanding shares of the fund are present at the meeting in person or by proxy. Further Information About Voting and the Meeting Quorum and Methods of Tabulation. Thirty-percent of the shares entitled to vote constitutes a quorum for the transaction of business with respect to any proposal at the meeting. Shares of all classes of the fund vote together as a single class. Votes cast by proxy or in person at the meeting will be counted by persons appointed by your fund as tellers for the meeting. The tellers will count the total number of votes cast for approval of a proposal for purposes of determining whether sufficient affirmative votes have been cast. Shares represented by proxies that reflect abstentions and broker non-votes (i.e., shares held by brokers or nominees as to which (i) instructions have not been received from the beneficial owners or the persons entitled to vote and (ii) the broker or nominee does not have the discretionary voting power on a particular matter) will be counted as shares that are present and entitled to vote on the matter for purposes of determining the presence of a quorum. Abstentions and broker non-votes have the effect of a negative vote on the proposal. Treating broker non-votes as negative votes may result in a proposal not being approved, even though the votes cast in favor would have been sufficient to approve the proposal if some or all of the broker non-votes had been withheld. In certain circumstances in which the fund has received sufficient votes to approve a matter being recommended for approval by the funds Trustees, the fund may request that brokers and 13 nominees, in their discretion, withhold submission of broker non-votes in order to avoid the need for solicitation of additional votes in favor of the proposal. The fund may also request that selected brokers and nominees, in their discretion, submit broker non-votes, if doing so is necessary to obtain a quorum. The documents that authorize Putnam Fiduciary Trust Company to act as Trustee for certain individual retirement accounts (including traditional, Roth and SEP IRAs) provide that if an IRA account owner does not submit voting instructions for his or her shares, Putnam Fiduciary Trust Company shall vote such shares in the same proportions as other shareholders with similar accounts have submitted voting instructions for their shares. Shareholders should be aware that this practice, known as echo-voting, may have the effect of increasing the number of shares voted in favor of Proposal 1 (and thereby possibly increasing the likelihood that Proposal 1 will be approved), and that Putnam Fiduciary Trust Company, which is an affiliate of Putnam Management, may benefit indirectly from any increase in management fees paid by your fund to Putnam Management upon the approval of the proposed management contract. Shareholders who object to any proposal in this Proxy Statement will not be entitled under Massachusetts law or the Agreement and Declaration of Trust of Putnam Investment Funds, of which your fund is a constituent series, to demand payment for, or an appraisal of, their shares. Other business. The Trustees know of no matters other than those set forth herein to be brought before the meeting. If, however, any other matters properly come before the Meeting, proxies will be voted on such matters in accordance with the judgment of the persons named in the enclosed form of proxy. Solicitation of proxies. In addition to soliciting proxies by mail, Trustees of your fund and employees of Putnam Management, Putnam Fiduciary Trust Company and Putnam Retail Management may solicit proxies in person or by telephone. Your fund may arrange to have a proxy solicitation firm call you to record your voting instructions by telephone. The procedures for voting proxies by telephone are designed to authenticate shareholders identities, to allow them to authorize the voting of their shares in accordance with their instructions and to confirm that their instructions have been properly recorded. Your fund has been advised by counsel that these procedures are consistent with 14 the requirements of applicable law. If these procedures were subject to a successful legal challenge, such votes would not be counted at the meeting. Your fund is unaware of any such challenge at this time. Shareholders would be called at the phone number Putnam Management has in its records for their accounts, and would be asked for their Social Security number or other identifying information. The shareholders would then be given an opportunity to authorize the proxies to vote their shares at the meeting in accordance with their instructions. To ensure that the shareholders instructions have been recorded correctly, they will also receive a confirmation of their instructions in the mail. A special toll-free number will be available in case the information contained in the confirmation is incorrect. Shareholders have the opportunity to submit their voting instructions via the Internet by utilizing a program provided by a third party vendor hired by Putnam Management or by automated telephone service. The giving of a proxy will not affect your right to vote in person should you decide to attend the meeting. To use the Internet, please access the Internet address listed on your proxy card and follow the instructions on the internet site. To record your voting instructions via automated telephone service, use the toll-free number listed on your proxy card. The Internet and telephone voting procedures are designed to authenticate shareholder identities, to allow shareholders to give their voting instructions, and to confirm that shareholders instructions have been recorded properly. Shareholders voting via the Internet should understand that there may be costs associated with electronic access, such as usage charges from Internet access providers and telephone companies that must be borne by the shareholders. Your funds Trustees have adopted a general policy of maintaining confi-dentiality in the voting of proxies. Consistent with this policy, your fund may solicit proxies from shareholders who have not voted their shares or who have abstained from voting, including brokers and nominees. Persons holding shares as nominees will, upon request, be reimbursed for their reasonable expenses in soliciting instructions from their principals. Your fund has retained at its own expense The Altman Group, Inc., 60 East 42nd Street, Suite 405, New York, New York 10165, to aid in the solicitation of instructions for registered and nominee accounts, for a fee not to exceed $5,000. The expenses of the preparation of proxy statements and related materials, including printing and delivery costs, are borne by your fund. 15 Revocation of proxies. Proxies, including proxies given by telephone or over the Internet, may be revoked at any time before they are voted either (i) by a written revocation received by the Clerk of your fund, (ii) by properly executing a later-dated proxy, (iii) by recording later-dated voting instructions via the Internet, (iv) in the case of brokers and nominees, by submitting written instructions to your funds solicitation agent or the applicable record shareholder or (v) by attending the meeting and voting in person. Date for receipt of shareholders proposals for subsequent meetings of shareholders. Your fund does not regularly hold annual shareholder meetings, but may from time to time schedule special meetings. In addition, you fund has voluntarily undertaken to hold shareholder meetings at least every five years for the purpose of electing your funds Trustees; the last such meeting was held in 2004. In accordance with the regulations of the SEC, in order to be eligible for inclusion in the funds proxy statement for such a meeting, a shareholder proposal must be received a reasonable time before the fund prints and mails its proxy statement. The Board Policy and Nominating Committee of the Board of Trustees, which consists of Independent Trustees only, will also consider nominees recommended by shareholders of the fund to serve as Trustees. A shareholder must submit the names of any such nominees in writing to the fund, to the attention of the Clerk, at the address of the principal offices of the fund. If a shareholder who wishes to present a proposal at a special shareholder meeting fails to notify the fund within a reasonable time before the fund mails its proxy statement, the persons named as proxies will have discretionary authority to vote on the shareholders proposal if it is properly brought before the meeting. If a shareholder makes a timely notification, the proxies may still exercise discretionary voting authority under circumstances consistent with the SECs proxy rules. All shareholder proposals must also comply with other requirements of the SECs rules and the Agreement and Declaration of Trust of Putnam Investment Funds, of which your fund is a constituent series. Adjournment. If sufficient votes in favor of any of the proposals set forth in the Notice of a Meeting of Shareholders are not received by the time scheduled for the meeting or if the quorum required for the proposal has not been met, the persons named as proxies may propose adjournments 16 of the meeting for a period or periods of not more than 60 days in the aggregate to permit further solicitation of proxies. Any adjournment will require the affirmative vote of a majority of the votes cast on the question in person or by proxy at the session of the Meeting to be adjourned. The persons named as proxies will vote in favor of adjournment those proxies that they are entitled to vote in favor of the proposals. They will vote against any such adjournment those proxies required to be voted against the proposals. Your fund pays the costs of any additional solicitation and of any adjourned session. Any proposals for which sufficient favorable votes have been received by the time of the meeting may be acted upon and considered final regardless of whether the meeting is adjourned to permit additional solicitation with respect to any other proposal. Duplicate mailings. As permitted by SEC rules, Putnams policy is to send a single copy of the proxy statement to shareholders who share the same last name and address, unless a shareholder previously has requested otherwise. Separate proxy ballots will be included with the proxy statement for each account registered at that address. If you would prefer to receive your own copy of the proxy statement, or any annual or semi-annual shareholder report, please contact Putnam Investor Services by phone at 1-800-225-1581 or by mail at P.O. Box 41203, Providence, Rhode Island 02940-1203. Financial information. Your fund will furnish to you, upon request and without charge, a copy of the funds annual report for its most recent fiscal year, and a copy of its semiannual report for any subsequent semiannual period. You may direct such requests to Putnam Investor Services, P.O. Box 41203, Providence, RI 02940-1203 or 1-800-225-1581. Fund Information Putnam Investments. Putnam Investment Management, LLC, your funds investment manager and administrator, is a subsidiary of Putnam, LLC (Putnam Investments). Putnam Investments is a wholly-owned subsidiary of Putnam Investments Trust, a holding company that, except for a minority stake owned by employees, is in turn owned by Marsh & McLennan Companies, Inc., a leading professional services firm that includes risk and insurance services, investment management and consulting businesses. 17 The address of each of Putnam Investments Trust, Putnam Investments and Putnam Investment Management, LLC, is One Post Office Square, Boston, Massachusetts 02109. The address of the executive offices of Marsh & McLennan Companies, Inc. is 1166 Avenue of the Americas, New York, New York 10036. Charles E. Haldeman, Jr. is the President and Chief Executive Officer of Putnam Investments. His address is One Post Office Square, Boston, MA 02109. Mr. Haldeman is a stockholder of Putnam Investments Trust. On March 15, 2005, Putnam Investments Trust granted Mr. Haldeman 210,635 shares of Class B Common Stock pursuant to the Putnam Investments Trust Equity Partnership Plan. With respect to this grant, Mr. Haldemans shares vest over a four-year period, with 25% of the shares vesting on each anniversary of the grant, although vesting may be accelerated under certain circumstances if Mr. Haldemans employment with Putnam terminates. On September 29, 2005, Mr. Haldeman participated in the Putnam Option Exchange Program in which holders of eligible options to purchase Class B Common Stock were permitted to elect to exchange their options for restricted shares of Class B Common Stock with a value equal to the value of the exchanged options. Mr. Haldeman was granted 14,226 restricted shares of Class B Common Stock in exchange for an option to purchase 99,200 shares of Class B Common Stock. On March 15, 2006, Putnam Investments Trust granted Mr. Haldeman 111,693 restricted shares of Class B Common Stock for his performance in 2005. With respect to such grant, Mr. Haldemans shares vest over a four-year period, with 25% of the shares vesting on each anniversary of the grant. On March 15, 2006, Mr. Haldeman received an additional grant of 314,136 restricted shares of Class B Common Stock and an option to purchase 510,638 shares as a special grant as a result of his employment contract with Marsh & McLennan Companies, Inc. With respect to each such grant, Mr. Haldemans shares vest 10%, 20%, 30% and 40% over the next 4 years, subject to acceleration provisions based on investment performance. Putnam Investments Limited. Putnam Investments Limited, which has been retained by Putnam Investment Management, LLC as investment sub-manager with respect to a portion of your funds assets, is a subsidiary of The Putnam Advisory Company, LLC, which is owned by Putnam Advisory Company LP, a subsidiary of Putnam Investments. Putnam Advisory Company LPs general partner is Putnam Advisory Company GP, Inc. Putnam Advisory Company GP, Inc. is a wholly-owned 18 subsidiary of Putnam Investments, which is also the sole limited partner of Putnam Advisory Company LP. The address of Putnam Investments Limited is Cassini House, 5759 St. James Street, London, England, SW1A 1LD. The address of each of The Putnam Advisory Company, LLC, Putnam Advisory Company LP, and Putnam Advisory Company GP, Inc. is One Post Office Square, Boston, Massachusetts 02109. Putnam Fiduciary Trust Company. Putnam Fiduciary Trust Company, the funds investor servicing agent and custodian, is a subsidiary of Putnam Investments. Its address is One Post Office Square, Boston, Massachusetts 02109. For its most recent fiscal year, the fund paid Putnam Fiduciary Trust Company aggregate fees of $3,443,347 for investor servicing and custody services, excluding custody credits and investor servicing credits: Putnam Retail Management. Putnam Retail Management Limited Partnership, the funds principal underwriter (PRM), is a subsidiary of Putnam Investments. Putnam Retail Management GP, Inc. is the general partner of PRM, and also owns a minority stake in PRM. Putnam Retail Management GP, Inc. is a wholly-owned subsidiary of Putnam Investments. The address of PRM and Putnam Retail Management GP, Inc. is One Post Office Square, Boston, Massachusetts 02109. During its most recent fiscal year, the fund paid PRM aggregate fees of $5,053,278 representing payments under the funds distribution plans for its several classes of shares. Limitation of Trustee liability. Your funds Declaration of Trust provides that the fund will indemnify its Trustees and officers against liabilities and expenses incurred in connection with litigation in which they may be involved because of their offices with the fund, except if it is determined in the manner specified in the Declaration of Trust that they have not acted in good faith in the reasonable belief that their actions were in the best interests of the fund or that such indemnification would relieve any officer or Trustee of any liability to the fund or its shareholders arising by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of his or her duties. Your fund, at its expense, provides liability insurance for the benefit of its Trustees and officers. 19 Officers and other information. All of the officers of your fund, with the exception of George Putnam, III, the funds President, are employees of Putnam Management or its affiliates or serve on the staff of the Office of the Trustees. Because of their positions with Putnam Management or its affiliates or their ownership of stock of Marsh & McLennan Companies, Inc., the parent corporation of Putnam Investments Trust and indirectly of Putnam Investments, Messrs. Haldeman and Putnam, III, as well as the other officers of your fund, except those who serve on the staff of the Office of the Trustees, will benefit from the management fees, distribution fees, custodian fees, and investor servicing fees paid or allowed by the fund. In addition to Mr. Putnam, III, the other officers of your fund are as follows: Year first Name, Year of birth elected to Business experience Office with the fund office during past 5 years Charles E. Porter (Born 1938)* 1989 Executive Vice President, Executive Vice President, Associate Treasurer, Associate Treasurer, Principal Executive Officer Principal Executive Officer and Compliance Liaison, and Compliance Liaison The Putnam Funds Jonathan S. Horwitz (Born 1955)* 2004 Senior Vice President Senior Vice President and Treasurer and Treasurer, The Putnam Funds. Prior to 2004, Mr. Horwitz was a Managing Director at Putnam Investments Steven D. Krichmar (Born 1958) 2002 Senior Managing Director, Vice President and Putnam Investments. Principal Financial Officer Prior to 2001, Mr. Krichmar was a Partner at PricewaterhouseCoopers, LLP Michael T. Healy (Born 1958) 2000 Managing Director, Assistant Treasurer and Putnam Investments Principal Accounting Officer Janet C. Smith (Born 1965) 2006 Managing Director, Assistant Treasurer Putnam Investments Beth Mazor (Born 1958) 2002 Managing Director, Vice President Putnam Investments Mark C. Trenchard (Born 1962) 2002 Managing Director, Vice President and Putnam Investments BSA Compliance Officer 20 Year first Name, Year of birth elected to Business experience Office with the fund office during past 5 years Francis J. McNamara, III (Born 1955) 2004 Senior Managing Director, Vice President and Chief Legal Officer Putnam Investments, Putnam Management and Putnam Retail Management. Prior to 2004, Mr. McNamara was General Counsel of State Street Research & Management Charles A. Ruys de Perez (Born 1957) 2004 Managing Director, Vice President and Putnam Investments Chief Compliance Officer James P. Pappas (Born 1953) 2004 Managing Director, Vice President Putnam Investments and Putnam Management. During 2002, Mr. Pappas was Chief Operating Officer of Atalanta/ Sosnoff Management Corporation. Prior to 2001 he was President and Chief Executive Officer of UAM Investment Services, Inc. Richard S. Robie III (Born 1960) 2004 Senior Managing Vice President Director, Putnam Investments, Putnam Management and Putnam Retail Management. Prior to 2003, Mr. Robie was Senior Vice President of United Asset Management Corporation Judith Cohen (Born 1945)* 1993 Vice President, Clerk Vice President, Clerk and and Assistant Treasurer, Assistant Treasurer The Putnam Funds Wanda M. McManus (Born 1947)* 1993 Vice President, Senior Vice President, Senior Associate Associate Treasurer and Treasurer and Assistant Clerk Assistant Clerk, The Putnam Funds Nancy E. Florek (Born 1957)* 2000 Vice President, Vice President, Assistant Clerk, Assistant Clerk, Assistant Treasurer and Proxy Manager Assistant Treasurer and Proxy Manager, The Putnam Funds * Officers of the fund who are members of the Trustees independent administrative staff. Compensation for these individuals is fixed by the Trustees and reimbursed to Putnam Management. 21 Net assets of your fund as of September 30, 2006  $837,503,280 Shares outstanding of your fund as of October 16, 2006 Class A shares 32,304,365 shares Class B shares 15,260,509 shares Class C shares 2,034,770 shares Class M shares 879,237 shares Class R shares 19,183 shares Class Y shares 5,291,447 shares 5% beneficial ownership: As of September 30, 2006, the officers and Trustees of the fund as a group owned less than 1% of the outstanding shares of each class of the fund, and, except as noted below, no person owned of record or to the knowledge of the fund beneficially 5% or more of any class of shares of the fund. 22 Class Shareholder name and address Percentage owned A Edward D. Jones & Co. 11.60% 201 Progress Pkwy. Maryland Heights Mo. 63043-3003 B Edward D. Jones & Co. 5.40% 201 Progress Pkwy. Maryland Heights Mo. 63043-3003 C Merrill, Lynch , Pierce, Fenner & Smith 4800 Deer Lake Dr. E. Jacksonville Fl. 32246-6484 6.10% M Edward D. Jones & Co. 201 Progress Pkwy. Maryland Heights Mo. 63043-3003 8.60% R Transamerica Life Insurance 1150 S. Olive St. Los Angeles Ca. 90015-2211 86.70% Y* Marsh McLennan Supplemental Retirement Plan 1166 Avenue of the Americas New York, N.Y. 10036-2774 48.98% Y* Ardent Health Services 25.71% Y** Putnam Investments Profit Sharing Plan 7.83% Y* United States Filter Corporation Retirement Savings Plan 6.6% Y* Lovelace Pension Plan 5.76% * The address for the shareholder listed is: c/o Mercer Trust Company, as trustee or agent, Investors Way, Norwood, MA 02062. ** The address for the shareholder listed is: c/o Putnam Fiduciary Trust Company, as trustee or agent, One Post Office Square, Boston, MA 02109. 23 Appendix A Other Information about Fund Contracts with Putnam Management The Funds Management Contract Under a management contract between your fund and Putnam Management, subject to such policies as the Trustees may determine, Putnam Management, at its expense, furnishes continuously an investment program for the fund and makes investment decisions on behalf of the fund. The management contract for your fund dated April 1, 1997, was last approved by shareholders on February 6, 1997. The contract was submitted to shareholders of the fund at that time for the purpose of instituting the incentive fee component of the management fee. The management contract has not been submitted for approval by the shareholders of your fund since that date. Subject to the control of the Trustees and under a management contract for the fund, Putnam Management also manages, supervises and conducts the other affairs and business of the fund, furnishes office space and equipment, provides bookkeeping and clerical services (including determination of your funds net asset value, but excluding shareholder accounting services) and places all orders for the purchase and sale of your funds portfolio securities. Putnam Management may place fund portfolio transactions with broker-dealers that furnish Putnam Management, without cost to it, certain research, statistical and quotation services of value to Putnam Management and its affili-ates in advising your fund and other clients. In so doing, Putnam Management may cause a fund to pay greater brokerage commissions than it might otherwise pay. The base fee payable by the fund to Putnam Management under the contract is as follows: (a) 0.65% of the first $500 million of the average net asset value of the series; (b) 0.55% of the next $500 million of such average net asset value; (c) 0.50% of the next $500 million of such average net asset value; (d) 0.45% of the next $5 billion of such average net asset value; 24 (e) 0.425% of the next $5 billion of such average net asset value; (f) 0.405% of the next $5 billion of such average net asset value; (g) 0.39% of the next $5 billion of such average net asset value; and (h) 0.38% of any excess thereafter. For additional details of Putnam Managements compensation under the funds management contract, see the discussion in Proposal 1 above. Putnam Managements compensation under the management contract may be reduced in any year if a funds expenses exceed the limits on investment company expenses imposed by any statute or regulatory authority of any jurisdiction in which shares of the fund are qualified for offer or sale. The term expenses is defined in the statutes or regulations of such jurisdictions, and generally excludes brokerage commissions, taxes, interest, extraordinary expenses and payments made under the funds distribution plans. Under the funds management contract, Putnam Management may reduce its compensation to the extent that a funds expenses exceed such lower expense limitation as Putnam Management may, by notice to the fund, declare to be effective. For the purpose of determining any such limitation on Putnam Managements compensation, expenses of the fund shall not reflect the application of commissions or cash management credits that may reduce designated fund expenses. In addition to the fee paid to Putnam Management, your fund reimburses Putnam Management for the compensation and related expenses of certain officers of the fund and their assistants who provide certain services for the fund and the other Putnam funds, each of which bears an allocated share of the foregoing costs. The aggregate amount of all such payments and reimbursements is determined annually by the Trustees. Putnam Management pays all other salaries of officers of the fund. The fund pays all expenses not assumed by Putnam Management including, without limitation, auditing, legal, custodial, investor servicing and shareholder reporting expenses. The fund pays the cost of typesetting for its prospectuses and the cost of printing and mailing any prospectuses sent to its shareholders. The funds management contract provides that Putnam Management shall not be subject to any liability to a fund or to any shareholder of the fund for any act or omission in the course of or connected with rendering services to a fund in the absence of willful misfeasance, bad 25 faith, gross negligence or reckless disregard of its duties on the part of Putnam Management. The funds management contract may be terminated without penalty by vote of the Trustees or the shareholders of your fund, or by Putnam Management, on 30 days written notice. It may be amended only by a vote of the shareholders of the fund. The funds management contract also terminates without payment of any penalty in the event of its assignment. The funds management contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not interested persons of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a majority of the outstanding voting securities as defined in the Investment Company Act of 1940. The current management contract for your fund also serves as the management contract for certain other series of Putnam Investment Funds, of which Putnam Research Fund is also a series. Except for terms relating to the calculation of management fees payable under the contract, all terms of the contract apply equally to each individual fund covered by the contract. Amendment of the contract with respect to your fund can only be accomplished by vote of the shareholders of your fund. The proposed amended management contract for your fund covers only your fund. Terms other than those addressing the payment of management fees by your fund are identical to those in the current management contract. The Funds Sub-Management Contract Putnam Management has retained its affiliate, Putnam Investments Limited (PIL), to manage a separate portion of the assets of your fund as determined by Putnam Management from time to time. Subject to the supervision of Putnam Management, PIL is responsible for making investment decisions for the portion of the assets of your fund that it manages. 26 PIL provides a full range of international investment advisory services to institutional and retail clients. PILs address is Cassini House, 5759 St Jamess Street, London, England, SW1A 1LD. Putnam Management (and not the fund) pays a quarterly sub-management fee to PIL for its services at the annual rate of 0.35% of the average aggregate net asset value of the portion of the assets of the fund that may be managed by PIL from time to time. Under the terms of each sub-management contract, PIL, at its own expense, furnishes continuously an investment program for that portion of your fund that is allocated to PIL from time to time by Putnam Management and makes investment decisions on behalf of such portion of your fund, subject to the supervision of Putnam Management. Putnam Management may also, at its discretion, request PIL to provide assistance with purchasing and selling securities for your fund, including placement of orders with certain broker-dealers. PIL, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The funds sub-management contract provides that PIL shall not be subject to any liability to Putnam Management, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PIL. The funds sub-management contract may be terminated with respect to the fund without penalty by vote of the Trustees or the shareholders of the fund, or by PIL or Putnam Management, on 30 days written notice.
